Citation Nr: 0111963	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  97-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appellant originally requested that she be afforded a 
Travel Board hearing at the time she submitted her 
substantive appeal in July 1997.  The appellant was scheduled 
for a hearing in March 2001 and notified of the hearing date 
in February 2001.  The appellant failed to report for the 
scheduled hearing.  Neither the appellant nor her 
representative has presented any evidence of good cause for 
not reporting for the hearing.  Further, no request for a 
postponement was received.  Therefore, the Board considers 
the request for a Travel Board hearing to be withdrawn and 
will adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2000).


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

The veteran died in January 1981.  The death certificate 
listed the immediate cause of death as acute congestive 
failure, due to or as a consequence of neoplastic embolism 
and pulmonary metastases, that was due to or as a consequence 
of epidermoid sarcoma posterior low cervical region.  The 
appellant is seeking to establish service connection for the 
veteran's cause of death under a presumptive basis for 
exposure to Agent Orange.  See 38 U.S.C.A. § 1116 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The available military records show that the veteran served 
on active duty from December 1969 to November 1971.  He 
completed stenographer training in February 1970 and was 
permanently assigned to the 500th Military Intelligence (MI) 
Group in Hawaii in June 1970.  The veteran's DA Form 20 does 
not reflect any type of assignment to Vietnam at any time 
during his period of service.  The veteran's DD 214 also does 
not reflect that he was awarded the standard military awards 
and decorations to demonstrate service of an appropriate 
period in Vietnam.

Evidence submitted by, or on behalf of the appellant, 
reflects that the veteran was assigned to assist in a 
classified criminal investigation in Taiwan.  He was issued 
temporary duty orders (TDY) orders that directed him to 
report to the chief of the U. S. Air Force Office of Special 
Investigations (USAF OSI) in Taipei, Taiwan, in March 1971.  
The investigation was a combined effort between OSI and U. S. 
Army Criminal Investigative Division (CID) agents.  
Additional evidence shows that the veteran was given a letter 
of commendation by the commanding officer of the CID office 
in May 1971.  The veteran was later awarded the Army 
Commendation Medal for his service with the 500th MI Group.  
The citation for the medal noted the veteran's participation 
in a classified criminal investigation.  Finally, the claims 
file contains an undated statement from the veteran 
requesting reimbursement for civilian clothes he was directed 
to purchase as part of his participation in the OSI/CID 
operation.

The appellant also submitted a letter from the veteran's 
personal physician and an affidavit from the veteran's 
father, both of which related that the veteran spoke of his 
temporary service in Vietnam.  The affidavit also alleged 
that the veteran said that he actually traveled with "bags 
of dioxin" on his flights into Vietnam.

A review of private medical records associated with the 
claims file contains a number of diagnoses of epithelioid 
sarcoma made interchangeably with epidermoid sarcoma.  
Epithelioid sarcoma is one of the presumptive diseases 
pertaining to exposure to herbicide found at 38 C.F.R. 
§ 3.309(e).

The Board finds that an attempt must be made to obtain 
pertinent records associated with the criminal investigation 
from 1971.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A)(b)).  There is a great 
chance that the records relating to the investigation are no 
longer classified and easily attainable if they have not been 
destroyed.  Even if the records are classified, they need to 
be reviewed if possible for evidence that may support the 
appellant's claim.  In addition, a complete copy of the 
veteran's Official Military Personnel File (OMPF) should be 
obtained and associated with the claims file as it may 
contain relevant information.  

Finally, the Board notes that the appellant has executed a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, dated in August 1997, in favor of 
The American Legion as her representative.  The Board also 
notes that two different attorneys have provided 
correspondence, argument and evidence on behalf of the 
appellant at different times during the development of her 
claim.  The appellant is reminded that she can be represented 
"at any one time by only one recognized organization, 
attorney, agent or person properly designated to represent" 
her.  38 C.F.R. § 20.601 (2000).  The Board mentions this 
provision in order to provide notice to the appellant and so 
that problems regarding representation may be avoided.



Accordingly, the appellant's claim is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In regard to the criminal 
investigation report, the RO should 
contact either, or both, the OSI and CID 
to obtain a copy of the pertinent report 
or other available records.  Requests for 
the report should contain copies of the 
pertinent evidence in the claim file, not 
necessarily limited to the orders, CID 
letter of commendation, Army Commendation 
Medal citation and the veteran's request 
for reimbursement for the purchase of 
civilian clothing.

The OSI report may be requested at HQ 
AFOSI/SCR, FOIA/PA Branch, P. O. Box 2218, 
Waldorf, MD 20604-2218.  Requests can be 
faxed to 301-870-1116.  A telephone 
contact of Ms. Carolyn Warren is available 
at 301-870-1112.

The Army CID records can be requested from 
U. S. Army Criminal Records Center, Attn:  
CIDR-FP, 6010 6th Street, Building 1465, 
Ft. Belvoir, VA 22060-5585.  A telephone 
contact of Stephen McConnell is available 
at 703-806-0464.

3.  The veteran's OMPF, and pay record, if 
available, should be obtained from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and associated 
with the claims file.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


